 288DECISIONSOF NATIONALLABOR RELATIONS BOARDAny other result would be disruptive of the traditional patterns ofrepresentation in the metal trades industries and destructive of craftorganizations for whom Congress indicated considerable concern lesstheir special capabilities as the representatives of craft employeesbe impaired.Furthermore, the Board has, since the issuance of theHughes Aircraftdecision, recognized, in accord with the basic pre-,miSe underlying its decision herein, that in the metal trades, weldingisnormally a function of a particular craft,8 and that welders areappropriately represented by the craft union having jurisdiction overthe basic craft."'Accordingly, as the welders sought by the Petitioner do not consti-tute a 'separate and distinct craft group eligible for craft severance,we shall dismiss the petition.10[The Board dismissed the petition.]9Standard Oil Company,118 NLRB 1099;Koppers Company,Inc.,117 NLRB 422;cf.Olin Mathieson Chemical Corporation,117 NLRB 1441, 1445.eKoppers Company, Inc,supra.10 In view of our decision herein,we find it unnecessary to pass upon other contentionsof the parties.Alameda Tank Co.: American Pipe & Steel Corp.;DowneyMfg. Co.;Graver Tank & Pump Co.; Lacy Mfg. Co.; L. W.Lefort;INational Tank Co.; Orange County Machine Wks.;Pelton'WaterWheel Co.; Southwest Welding & Mfg. Co.;United Concrete Pipe Corp.;Vulcan Pipe Corp.;WillardConcrete'Machine Co.andNational Union,UnitedWeldersofAmerica,Independent,Petitioner.CaseNo. 21-RC-4945.'April 1, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Ben Grodsky, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employers, are engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to represent employees,of the Employers?This 'Employer's name appears as set forth in the recorda International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgersand Helpers, AFL-CIO, Local 92, AFL-CIO, was permitted to intervene on the basis ofits contractual interest in the employees covered by the petition120 NLRB No. 43. ALAMEDA TANK CO.2893.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the' followingreasons:The Employers are engaged in the manufacture, fabrication, andconstruction of metal products from- steel plate, including many dif-ferent kinds of pipes, tanks, containers, pumps, and pressure vessels,the type of product varying from Employer to Employer.All buttwo of the Employers produce some pressure vessels, on which thewelds must conform to specifications of the American Society ofMechanical Engineers.The employees engaged in the production of such products arecurrently covered by separate but identical agreements between theEmployers and the Intervenor.'These agreements are the latest ina series of agreements resulting from the Employers' joint bargain-ing negotiations with the Intervenor.The Petitioner seeks to severfrom the unit covered by the above agreements, all employees whodevote 50 'percent of their time to welding and burning operations.The Employers and the Intervenor contend that such employees arenot craftsmen and are therefore ineligible for severance.We agree with the contention of the Employers and the Intervenor.In the recentC F Braun &Co case' in which the Petitioner and theIntervenor participated, we rejected Petitioner's contention thatunder theHughes Aircraftdecision' welders who perform weldingoperations normally associated with a metal trades craft, constitutea separate a.. l distinct craft eligible for severance.We found insteadthat such welders could not sever from units of metal trades craftemployees, with whom they work in close association.That decisionwas based on a lengthy record, presenting in great detail, evidencerelating to the skill, training and experience required of weldersperforming welding operations comparable to those performed bythe employees whom the Petitioner seeks to sever in this case, as wellas evidence relating to the traditional pattern of representation ofsuch welders by the various metal trades craft unions.That deci-sion is controlling here.Accordingly, as the employees sought by the Petitioner are engagedin welding operations of the type normally performed by employees3As these agreements were executed after the Employers had received notice of thePetitioner's claim to representation, and of the filing of the petition, we find no merit inthe Employers' and Intervenor's claim that the contract bars an election of representativesat this time.4120 NLRB 2825Hughes An craft Company,117 NLRB 98.483142-59 -vol 120-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the boilermaker craft, we find that they are ineligible for severancefrom the existing unit.As the unit sought by Petitioner is thereforeinappropriate, we shall dismiss the petition.[The Board dismissed the petition.]Dierks Paper CompanyandInternational Brotherhood of Pulp,Sulphite and Paper MillWorkers, AFL-CIO,and UnitedPapermakers and Paperworkers,AFL-CIO,and InternationalAssociation of Machinists,AFL-CIO,Petitioners.Cases Nos.32-RC-1098, 32-RC-1102, and 32-RC-1103.April 1, 1958DECISION AND DIRECTION OF ELECTIONS 'Upon separate petitions filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held before Joseph W.Bailey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioners in Cases Nos. 32-RC-1098 and 32-RC-1102,referred to herein as Pulp and Sulphite Workers, and Papermakers,respectively, seek plantwide units of production and maintenanceemployees.The Petitioner in Case No. 32-RC-1103, herein calledMachinists, and the Intervenors, International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers & Helpers, LocalLodge No. 592, AFL-CIO, (Boilermakers), and Local Union 706,United Association of Journeymen and Apprentices of the PlumbingI After the hearing was closed, International Brotherhood of Electrical Workers, AFL-CIO, sought to intervene in order to appear on the ballot for a unit of electricians.Asthe IBEW request is for a unit which none of the Petitioners sought to represent, it wasincumbent upon it to support its motion to intervene with a petitioner's showing of inter-est.However, as the number of authorization cards which it supplied are less than30 percent of the number of employees in the electricians group, we deny the motion tointerveneThiokolChemical Corporation,114 NLRB 21 and 113 NLRB 547.120 NLRB No. 45.